A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 19, 2021 has been entered.
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.
Claims 1-40, 45-68, 70, 73-86, 88-93, 95, 97 are canceled.  Claims 105-112 are currently not being considered because they do not read on the elected proprotein convertase subtilisin/kexin type 5 (PC5).  Claims 41-44, 69, 71, 72, 87, 94, 96, 98-104, to proprotein convertase subtilisin/kexin type 5 (PC5), are under consideration.

Priority:  The request for priority to provisional application 61/363184, filed July 9, 2010, is acknowledged.

Objections and Rejections
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

s 41-44, 69, 71-72, 87, 94, 96, 98, 99-104 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Peters et al. (US 7566565; IDS 04.05.18, previously cited) in view of Schuh et al. (US 20040192599; IDS 04.05.18, previously cited), McDonnell (WO 2010048313, also published as US 20120021484; IDS 04.05.18, previously cited), Kaufman et al. (1988 The Journal of Biological Chemistry 263(13): 6352-6362; IDS 04.05.18, previously cited), Vehar et al. (1984 Nature 312(22): 337-342; IDS 04.05.18, previously cited), and Lind et al. (1995 Eur J Biochem 232:  19-27; IDS 04.05.18), and evidenced by Scamuffa et al. (2006 FASEB Journal 20(12):  1954-1963; IDS 04.05.18).
Peters et al. disclose that PC5 is effective for processing propeptide from the precursor polypeptide of Factor IX (FIX) protein (col. 3 lines 15-17).  Peters et al. disclose a method for producing and/or increasing the yield of a mature FIX-containing polypeptide from a proprotein of FIX (proFIX), or a fusion protein thereof, the method comprising contacting the proFIX, or fusion protein thereof, with an effective amount of functional PC5 and/or including the steps of culturing an eukaryotic cell including a first expression vector encoding a proprotein of FIX, or a fusion protein thereof, and a second expression vector encoding a functional PC5, under conditions that allow expression of both the proFIX or the fusion protein thereof and processing of the proFIX or the fusion protein thereof by the PC5, wherein yield of mature FIX-containing polypeptide is increased (at least col. 4 lines 32-67).  Peters et al. disclose that PC5 has isoforms without a transmembrane domain (at least col. 3 lines 31-34, col. 6-7).  It is disclosed PC5 is able to successfully process proFIX or the fusion protein thereof in CHO and HEK cells (at least table 2).  As noted above, Peters et al. disclose that the precursor polypeptide is the blood coagulation protein FIX.  Peters et al. do not teach processing blood coagulation protein Factor VIII (FVIII).

At the time of the invention, it was known that FVIII is a blood coagulation protein (Schuh et al. p. 1 [0005]).  Schuh et al. disclose that FVIII is initially synthesized as a 2351 amino acid pre-proprotein containing a 19 amino acid residue leader peptide; FVIII is divided into distinct structural domains in the order A1, A2, B, A3, C1, and C2 (p. 4 [0053]).  The B domain extends from Ser741 to Arg1648 inclusive, where during synthesis/secretion, pro-FVIII is cleaved by proprotein convertase to yield a large fragment encompassing domains A1-(A2)-B, and a smaller fragment encompassing domains A3-(C1)-C2 (p. 4 [0053]).  This two-chain molecule is inactive but becomes activated by thrombin cleavage, which liberates the B domain from the heavy chain (p. 4 [0053]).  Schuh et al. disclose that full-length FVIII cDNA is large and expression can be problematic; however, since the B domain is not required for FVIII coagulant activity, modified FVIIIs having B domain removed are known ([0054]).  Schuh et al. further disclose that many eukaryotic precursors (or proproteins) are known to undergo limited proteolysis as they transit through the intracellular secretory pathways to yield the mature proteins that are released (p. 6 [0079]).  Schuh et al. disclose that enzymes responsible for processing comprise the proprotein convertase (PC) family, members including among others, furin/PACE and PC5/6, PC7 (p. 6 [0079]).
McDonnell discloses a FVIII:Fc fusion protein (p. 21-23).  FVIII:Fc is a fusion protein that comprises at least the bioactive portions of human clotting FVIII and the FcRn binding 
Kaufman et al. is cited to note that at the time of the invention, it was known that FVIII can be synthesized, processed, and secreted in recombinant mammalian cells, and that polynucleotides encoding FVIII polypeptide were available and known and Vehar et al. is cited to also note that the FVIII amino acid sequence was known.  It is disclosed that FVIII is processed in the cell (is cleaved after the arginine at residue 1648 in the sequence His-Gln-Arg-Glu) to its mature heavy and light chain form (see at least Kaufman et al. p. 6359).  See also Vehar et al. p. 339 which indicates an arginine at residue 1648 in the sequence His-Gln-Arg-Glu of FVIII.  Kaufman et al. disclose that FVIII is secreted from mammalian cells as a heavy chain and light chain; where the heavy and light chains are associated by a metal ion bridge (p. 6355).  It is also disclosed in Kaufman et al. that the B domain is not required for procoagulant activity in vitro or in vivo (p. 6352).
Lind et al. also disclose that the FVIII B-domain is not necessary for biological activity and further disclose derivatives of recombinant FVIII lacking this region (p. 19-20).  Lind et al. disclose novel forms of B-domain deleted FVIII molecules, including r-VIII SQ, where Ser743 is fused to Gln1638 (i.e. the final active protein is made up of amino acids 1 to 743 and 1638 through 2332 of human FVIII) (p. 19, 22).  Lind et al. disclose that in r-VIII SQ, the sequence Arg-His-Gln-Arg, which normally occurs at the C-terminus of the B-domain, is preserved and 
Therefore, the FVIII sequence Arg-His-Gln-Arg has the general motif recognized by the proprotein convertases, including PC5.
Therefore, it would have been obvious to one of ordinary skill in the art at the time that the invention was made to combine the references and arrive at the claimed invention by incorporating a FVIII:Fc fusion protein as the heterologous precursor polypeptide, instead of FIX protein, in a HEK 293 host cell comprising an expression vector comprising a first polynucleotide sequence encoding FVIII:Fc and a second polynucleotide sequence encoding a proprotein convertase PC5, where the FVIII:Fc is processed into a heavy chain and a light chain that are associated by a metal ion-mediated non-covalent bond, and where the FVIII:Fc comprises a B-domain deleted FVIII, in view of the teachings of at least Peters et al., Schuh et al., McDonnell, Kaufman et al. (instant claims 41-44, 69, 71-72, 87, 94, 96, 98, 99-104).  The motivation to do so is given by Peters et al., which disclose a method of increasing the efficiency of proteolytic processing of a precursor blood coagulation protein or a fusion protein thereof, in recombinant host cells (or a method for decreasing a nonprocessed blood coagulation protein or a fusion protein thereof, in recombinant host cells); therefore, one of ordinary skill would have reasonable motivation and/or expectation to apply the method of Peters et al. to successfully process another blood coagulation protein or fusion protein thereof, that is also synthesized/secreted in proprotein form, i.e. FVIII (i.e. FVIII:Fc fusion), by transforming a HEK 293 cell to comprise an expression vector comprising a first polynucleotide sequence encoding FVIII:Fc and a second polynucleotide sequence encoding a proprotein convertase (PC5).  One of 
Regarding instant claims 42, 94, Peters et al. disclose that the coding sequences for the precursor polypeptide and the proprotein convertase can be on a single vector or on two separate vectors (at least col. 21 lines 31-39).
Regarding instant claims 43, as noted above, it is known that FVIII is processed (is cleaved after the arginine at residue 1648 in the sequence His-Gln-Arg-Glu) to its mature heavy and light chain form (see at least Kaufman et al. p. 6359).  See also Vehar et al. p. 339 which indicate an arginine at residue 1648 in the sequence Arg-His-Gln-Arg-Glu of FVIII.  It is further known that the FVIII B-domain is not required for procoagulant activity and deletion improves FVIII expression (at least Schuh et al.).  Lind et al. disclose a B-domain deleted FVIII (i.e. r-VIII SQ), where the B-domain deleted FVIII-SQ is made up of amino acids 1 to 743 and 1638 through 2332 of human FVIII, and where the sequence Arg-His-Gln-Arg, which normally occurs 
Regarding instant claim 44, since the motivation to decrease nonprocessed FVIII in a cell culture is given above, one of ordinary skill would have reasonable expectation that practicing the method suggested by the prior art to the blood coagulation protein FVIII will reduce the level of nonprocessed FVIII since the prior art discloses encoding the instant proprotein convertase and a precursor polypeptide selected from a blood coagulation factor in a eukaryotic cell.
Regarding instant claim 71, Peters et al. disclose an expression vector comprising a polynucleotide sequence encoding the proprotein convertase (PC5) and a polynucleotide sequence encoding the heterologous precursor polypeptide (col. 21), where in this instance the heterologous precursor polypeptide is a FVIII-BDD:Fc fusion protein as noted above.  Regarding instant claim 72, as similarly noted above for instant claim 43, it is known that FVIII is processed (is cleaved after the arginine at residue 1648 in the sequence His-Gln-Arg-Glu) to its mature heavy and light chain form (see at least Kaufman et al. p. 6359).  See also Vehar et al. p. 339 which indicate an arginine at residue 1648 in the sequence Arg-His-Gln-Arg-Glu of FVIII.  It is further known that the FVIII B-domain is not required for procoagulant activity and deletion improves FVIII expression (at least Schuh et al.).  Lind et al. disclose a B-domain deleted FVIII (i.e. r-VIII SQ), where the B-domain deleted FVIII-SQ is made up of amino acids 1 to 743 and 1638 through 2332 of human FVIII, and where the sequence Arg-His-Gln-Arg, which normally occurs at the C-terminus of the B-domain, is preserved and constitutes a cleavage site similar to 
Regarding instant claims 69, 87, for the reasons noted above, it would have been obvious for one of ordinary skill to arrive at the claimed method of producing a FVIII-BDD:Fc fusion protein, comprising transforming an eukaryotic cell to comprise an expression vector comprising a first polynucleotide sequence encoding FVIII:Fc and a second polynucleotide sequence encoding a proprotein convertase (PC5), culturing the eukaryotic cell comprising a polynucleotide encoding a FVIII-BDD:Fc polypeptide and a polynucleotide encoding a proprotein convertase (PC5), under conditions suitable for expression of both the proprotein convertase (PC5) and the FVIII-BDD:Fc polypeptide, such that the proprotein convertase (PC5) and the FVIII-BDD:Fc polypeptide are in contact and the proprotein convertase (PC5) decreases the levels of nonprocessed FVIII-BDD:Fc by processing and/or cleaving the FVIII-BDD to form mature FVIII-BDD comprising a heavy chain and light chain are associated by a metal ion-mediated non-covalent bond.
Regarding instant claims 96, 98, as already noted, Peters et al. disclose the proprotein convertase PC5.
Regarding instant claims 99-104, Peters et al. disclose a PC5 isoform without a transmembrane domain (PC5A) comprising SEQ ID NO: 1, which appears to have 100% sequence identity to instant SEQ ID NO: 18 (at least col. 3 lines 31-34, col. 6-7).

Reply:  Applicants’ amendments/remarks have been considered but they are not persuasive.  The reasons for maintaining the 103(a) rejection are the same as previously noted and are incorporated herein.  
Instant claim 41 recites that the host cell is a HEK 293 cell.
Applicants assert that Peters et al. demonstrate the unpredictability of choosing an effective coagulation factor/processing enzyme/host cell combination that can fully process the coagulation factor.  Applicants assert example 10 of Peters et al. disclose the results of numerous experiments to test the processing of FIX with variations of different processing enzyme/host cell combinations.  
Applicants’ amendments/remarks are not persuasive.  If anything, in example 10, Peters et al. actually disclose the success of PC5 to successfully process proFIX or the fusion protein thereof in expressed in CHO and/or HEK cells (at least table 2).
Therefore, one of ordinary skill would have a reasonable expectation of success that PC5 when co-expressed with a FVIII-BDD:Fc fusion protein in a HEK 293 cell will process said fusion protein into its mature form comprising a heavy chain and a light chain.
Applicants assert there can be no motivation to replace the FIX of Peter et al. with a FVIII as required by the instant claims with any reasonable expectation of success.
Applicants’ remarks are not persuasive.  As acknowledged by Applicants, and disclosed in the prior art, the general motif recognized by proprotein convertases, including PC5, is (K/R)-(X)n-(K/R), where X is any amino acid except Cys and n=0, 2, 4, or 6 (Scamuffa et al. p. 1954).
It is also recognized in Schuh et al. that enzymes responsible for processing FVIII comprise the proprotein convertase family, members including PC5/6, PC7 (p. 6 [0079]).

Therefore, the FVIII sequence Arg-His-Gln-Arg has the general motif recognized by the proprotein convertases, including PC5.
Therefore, one of ordinary skill would have reasonable expectation that PC5 expressed in a HEK 293 cell can process another coagulation factor, such as FVIII, when expressed in the cell.
Applicants previously asserted that the prepeptide and propeptide portions of FIX cleaved to yield a mature protein do not remain a part of the mature peptide.  This is clearly distinct from the processed form of FVIII.  Processed (i.e. mature) FVIII comprises a FVIII heavy chain and a light chain, which remain associated in the mature peptide.  As such, one would not substitute FVIII of the instant invention for FIX disclosed in Peters with any reasonable expectation that PC5 would process the FVIII of the host cell into a heavy chain and light chain.
Applicants’ remarks are not persuasive.
As previously noted, it was known that proprotein convertases (PCs) process multiple protein precursors at recognition sites within said protein precursors, and it was further known the general motifs of said recognition sites (Scamuffa et al.; IDS 04.05.18).
One of ordinary skill would have the understanding that protein precursors having PC recognition sites would not necessarily have the PC recognition site at the same general location within their amino acid sequence given that it was recognized that PCs are implicated in the processing of multiple different types of proteins, i.e. multiple different protein precursors.

  It is further known that FVIII is processed in the cell (is cleaved after the arginine at residue 1648 in the sequence His-Gln-Arg-Glu) to its mature heavy and light chain form (see at least Kaufman et al. p. 6359).  See also Vehar et al. p. 339 which indicates an arginine at residue 1648 in the sequence His-Gln-Arg-Glu of FVIII.  Kaufman et al. disclose that FVIII is secreted from mammalian cells as a heavy chain and light chain; where the heavy and light chains are associated by a metal ion bridge (p. 6355).  It is also disclosed in Kaufman et al. that the B domain is not required for procoagulant activity in vitro or in vivo (p. 6352).
Schuh et al. disclose that full-length FVIII cDNA is large and expression can be problematic; however, since the B domain is not required for FVIII coagulant activity, modified FVIIIs having B domain removed are known ([0054]).
Lind et al. disclose various forms of B-domain deleted FVIII molecules, including r-VIII SQ, where Ser743 is fused to Gln1638 (i.e. the r-VIII SQ comprises amino acids 1 to 743 and 1638 through 2332 of human FVIII) (p. 19, 22).  Lind et al. disclose that in r-VIII SQ, the 
Therefore, one of ordinary skill would have reasonable expectation that proprotein convertase PC5 will also successfully process a polypeptide comprising a B-domain deleted FVIII, such as r-VIIISQ, because it comprises the same cleavage site as full-length FVIII and has normal FVIII cofactor function and heavy and light chains.
 Regarding the motivation to arrive at a FVIII fusion protein comprising a B-domain deleted FVIII fused to an immunoglobulin constant region, see the 103(a) rejection above.
Specifically, McDonnell discloses FVIII:Fc is a fusion protein that comprises at least the bioactive portions of human clotting FVIII and the FcRn binding region of an immunoglobulin (at least p. 16 [0055]).  McDonnell discloses that prior to purification, a crude or partially-purified sample is enriched in unprocessed forms of FVIII:Fc fusion proteins (p. 22 [0077]).  It is disclosed that the FVIII:Fc fusion protein is processed by cells into a light chain-Fc fusion (LC-Fc) and a heavy chain (HC) that are non-covalently associated via a metal coordination site ([0015]).
One of ordinary skill would have been further motivated to express the FVIII:Fc fusion protein where the B-domain of FVIII is deleted (BDD) because it is disclosed that the FVIII B-domain is not required for procoagulant activity and deletion improves FVIII expression (at least 
Therefore, one of ordinary skill would have reasonable expectation that the PC5 expressed in a HEK 293 cell for processing a blood coagulation factor (FIX) or fusion protein thereof, in the method of Peters et al. can be successfully used to process another blood coagulation protein that is also synthesized/secreted in proprotein form, i.e. FVIII, in a HEK 293 cell, since Schuh et al. and Lind et al. disclose that proprotein convertase cleaves the FVIII into the heavy and light chains, where the enzymes responsible for processing comprise the proprotein convertase (PC) family, members including among others, furin/PACE and PC5/6, PC7 (Schuh et al. p. 6 [0079]).
See also the reasons noted on at least p. 7-8 of the November 1, 2019 final office action.

No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marsha Tsay whose telephone number is (571)272-2938.  The examiner can normally be reached on M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Marsha Tsay/Patent Examiner, Art Unit 1656